 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ollie Marie Phinizy,                               No. CV-18-00371-TUC-EJM
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          Plaintiff Ollie Marie Phinizy brought this action pursuant to 42 U.S.C. § 405(g)
16   seeking judicial review of a final decision by the Commissioner of Social Security

17   (“Commissioner”). Plaintiff raises four issues on appeal: 1) does substantial evidence
18   support the Administrative Law Judge’s (“ALJ”) finding that one of Plaintiff’s past jobs

19   was performed at the sedentary level; 2) did the ALJ provide clear and convincing reasons

20   for rejecting the opinions of treating physician Dr. Major about Plaintiff’s abilities to
21   handle and finger; 3) did the ALJ give clear and convincing reasons for rejecting Dr.
22   Major’s opinions that Plaintiff could stand 3 hours total and walk 3 hours total per workday;

23   and 4) did the ALJ give clear and convincing reasons for rejecting Dr. Major’s opinions

24   that Plaintiff could not perform sustained full-time work. (Doc. 14).

25          Before the Court are Plaintiff’s Opening Brief, Defendant’s Response, and

26   Plaintiff’s Reply. (Docs. 14, 15, & 16). The United States Magistrate Judge has received
27   the written consent of both parties and presides over this case pursuant to 28 U.S.C. §
28   636(c) and Rule 73, Federal Rules of Civil Procedure. For the reasons stated below, the
 1   Court finds that this matter should be remanded for further administrative proceedings.
 2        I.        Procedural History
 3          Plaintiff filed an application for social security disability benefits on February 12,
 4   2015. (Administrative Record (“AR”) 94). Plaintiff alleged disability beginning on
 5   February 1, 2011 based on exercise induced asthma, chronic obstructive bronchitis, allergic
 6   rhinitis, COPD with emphysema, osteoarthritis of spine, knees, and hands, lumbosacral
 7   neuritis, osteoporosis, lung densities on x-ray, and pain in back, knees, and hands. (AR
 8   94).1 Plaintiff’s application was denied upon initial review (AR 93) and on reconsideration
 9   (AR 106). A hearing was held on June 19, 2017 (AR 56), after which ALJ Yasmin Elias
10   found, at Step Four, that Plaintiff was not disabled because she could perform her past
11   relevant work as generally performed. (AR 24). On June 20, 2018 the Appeals Council
12   denied Plaintiff’s request to review the ALJ’s decision. (AR 1).
13          Plaintiff’s date last insured (“DLI”) for DIB purposes is December 31, 2017. (AR
14   14). Thus, to be eligible for benefits, Plaintiff must prove that she was disabled during the
15   time period of her amended AOD of October 12, 2013 and her DLI of December 31, 2017.
16       II.        Factual History2
17          Plaintiff was born on August 3, 1957, making her 56 years old at the amended AOD
18   of her disability. (AR 94). She completed two years of college and is a licensed practical
19   nurse. (AR 222). In the past 15 years she has worked as a transitional care coordinator,
20   public relations director, senior provider contractor, claim auditor, and in sales at a home
21   décor store. (AR 232).
22          A.         Treating Physicians
23             i.      Dr. Major
24          Plaintiff’s primary care physician is Dr. James Major.
25          On May 24, 2013 Plaintiff was managing her lumbar neuritis without needing to use
26
     1
       At the hearing before the ALJ, Plaintiff amended her AOD to October 12, 2013, the date
27   that she stopped working. (AR 61).
     2
       While the undersigned has reviewed the entirety of the record in this matter, the following
28   summary includes only the information most pertinent to the Court’s decision on Plaintiff’s
     claims on appeal.

                                                 -2-
 1   Tramadol since adding glucosamine, and had no recent exacerbations of radiculitis. (AR
 2   412).
 3           On January 7, 2015 they discussed Plaintiff’s chronic pain; her husband said it was
 4   much more severe than she was willing to treat because she did not like to take medication.
 5   (AR 364). Plaintiff did not have a lot of time for self-care due to caring for her husband,
 6   who was slowly improving after cancer. Plaintiff had progressive pain and limitation of
 7   activities with her bilateral thumbs, limiting her hobby of painting. (AR 366). Dr. Major
 8   noted she had become fairly severely disabled and could no longer perform her job because
 9   of chronic pain, and that counseling might be worthwhile regarding her resistance to
10   medications.
11           On April 2, 2015 Plaintiff had researched osteoporosis drugs but did not want to
12   take any due to side effects; she then decided she wanted to get authorization for Forteo.
13   (AR 359). Her pulmonary consult noted she was stable for 1 year, but she still had episodes
14   where she was so out of breath, she felt like she was going to pass out. Her lumbar
15   radiculopathy and discogenic low back pain were stable and she generally used one
16   Tramadol a day, rarely two.
17           On August 4, 2015 Plaintiff was seen after a tree fell on her back; x-rays showed a
18   fracture at T4. (AR 354). Prior to this she was doing well with her chronic pain, using one
19   or two Tramadol most days. Plaintiff had increased activity except for avoiding lifting,
20   horseback riding, or similar activity that might cause further injury. Dr. Major also noted
21   they attempted to get insurance authorization for two osteoporosis medications that were
22   refused. On exam Plaintiff had normal range of motion and strength and no tenderness in
23   the T4 area. (AR 355).
24           On February 16, 2017 her active problems were asthma with COPD, benign
25   hypertension, chronic knee pain, depression with anxiety, generalized osteoarthritis of
26   multiple sites, hyperlipidemia, myofascial pain, osteopenia, and pulmonary emphysema.
27   (AR 42–43). Her medications were ProAir HFA, Alprazolam, Lisinopril, Dulera,
28   Tramadol, Bupropion, Methocarbamol, and Montelukast sodium. (AR 42). Plaintiff spent


                                                -3-
 1   a lot of time living in the White Mountains, which made access for medical evaluation
 2   intermittent. (AR 43).
 3          On March 20, 2017 Plaintiff complained of chronic pain in both knees, usually only
 4   lasts a few seconds then resolves, and limits the degree of exercise at times but not enough
 5   that Plaintiff would consider x-rays, PT evaluation, or sports orthopedic referral. (AR 470).
 6   No medication or further treatment was indicated. (AR 471). Plaintiff’s cough had
 7   improved and she felt she was doing well overall.
 8          On May 19, 2017 Dr. Major completed a Medical Work Tolerance
 9   Recommendations form. (AR 473). He opined that Plaintiff could do part-time sedentary
10   work, up to 6 hours a day; could stand for 60 minutes at a time, 3 hours total; could sit for
11   3 hours at a time, 6 hours total; walk for 90 minutes at a time, 3 hours total; would need to
12   change positions frequently from sitting to standing or walking; could not use her feet for
13   frequent movements because of exacerbation of back pain; could climb 6 flights of stairs
14   but not ladders; and would be expected to miss 4 or more days of work per month due to
15   disability and appointments. (AR 473). Dr. Major further opined that Plaintiff could never
16   kneel; occasionally bend, crouch, squat, and work with her arms extended in front of her;
17   and frequently sit in a clerical position and reach above shoulder. (AR 474). She should
18   avoid power gripping, pushing, and pulling, and pinching with the thumb and index finger;
19   could occasionally do fine movements like typing and small assembly; and occasionally to
20   frequently feel and touch where sensation is required. She should avoid environmental
21   hazards such as temperature extremes, fumes, smoke, unprotected heights, and moving
22   machinery. Dr. Major opined that Plaintiff could work 6 hours per day, 4 days per week
23   with these restrictions, but only for limited function due to lower back pain and
24   degenerative disc disease, emphysema, arthritis in her hands, and knee problems. He
25   indicated her limitations would last at least one year but were likely permanent.
26          On June 15, 2017 Dr. Major wrote a letter addendum. (AR 479). He stated that:
27                 The patient has chronic discogenic low back pain with
                   radiculitis, which has been disabling since 2013. Furthermore,
28                 she suffered a thoracic spine compression fracture in August
                   2015 which has compromised her ability to function or to

                                                 -4-
 1                 receive significant relief from the use of medications. As I
                   noted 1/07/2015, tramadol was really not sufficient to control
 2                 pain and allow ADLs beyond caregiving for her husband.
 3                 Her COPD/emphysema is further complicated by chronic
                   pulmonary emphysema and chronic interstitial disease
 4                 (scarring plus pulmonary nodules); the patient also has a
                   component of exercise-induced bronchospasm which is not
 5                 prevented by preexercise use of albuterol; ability to exercise
                   was limited to at most one flight of stairs.
 6
                   NOTE: The patient continues to have episodes where she
 7                 becomes progressively out of breath where she feels that “I’m
                   trying so hard to breathe that I feel like I’m going to pass out.”
 8                 These may to some extent reflect hyperventilation associated
                   with stress, but stress management also is difficult. . . .
 9
                   Her limitation due to bilateral severe thumb MCP destructive
10                 arthritis, limits activities even at a low threshold because of
                   pain and weakness from “overuse”. This has progressed further
11                 since comments made in January 2015.
12                 Stress and chronic depression, along with chronic pain, had
                   made it difficult for the patient to focus and complete tasks;
13                 despite medication, this has not improved significantly to
                   perform a job/employment that would require close attention
14                 or focus on job duties. This focus would be further interfered
                   with due to the patient’s chronic pain and necessity to get up
15                 and move around, limitation of stay in one place or
                   sitting/walking for an extended period.
16
                   The patient also has very severe osteoporosis which increases
17                 her risk for significant fractures . . .
18                 She has continued to have chronic pain, requires opiate
                   management, has limited ability to tolerate most activities as
19                 described above, and has limitation in cognition resulting from
                   her medications and from chronic depression and stress.
20
21   (AR 479–480).
22           ii.   Dr. Chacko
23          Plaintiff was treated by Dr. Jacob Chacko at the Catalina Chest Clinic. On February
24   3, 2012 Plaintiff had a 20-year history of emphysema and shortness of breath, progressively
25   getting worse, occasional wheezing, environmental allergies, and shortness of breath with
26   moderate activity. (AR 436). Plaintiff did not think she could climb a flight of stairs but
27   had no problems with ADL. The assessment was asthmatic bronchitis and the plan was to
28   continue current medications and add Singulair. (AR 438). On April 3, 2012 her symptoms


                                                 -5-
 1   were stable. (AR 440).
 2          On February 24, 2015 Dr. Chacko noted he had not seen Plaintiff in 2 ½ years
 3   because she was caring for her husband with cancer. (AR 432). Plaintiff had worsening
 4   asthma over the past 6 months, mainly exercise-induced, with more wheezing and
 5   shortness of breath. (AR 432). On April 3, 2015 she had a follow-up and was doing better;
 6   the assessment was asthma. (AR 427–430). On August 5, 2015 the plan was to continue
 7   on her current medications; the assessment was COPD and lung nodules. (AR 424).
 8          iii.   Additional Treating Physicians
 9          Plaintiff saw Dr. David Jacobs on March 7, 2011 for a 30-year history of back pain,
10   worse in the last year. (AR 330). He assessed myofascial pain, degenerative spondylosis,
11   osteopenia, and SI dysfunction, and noted that she didn’t qualify yet for fibromyalgia but
12   that incipient fibromyalgia was a possibility.
13          A pulmonary function test on November 17, 2011 showed moderate to severe
14   obstructive lung disease with good bronchodilator response. (AR 338).
15          A CT of the chest on February 29, 2012 showed bilateral centrilobular emphysema
16   with tiny bilateral noncalcified pulmonary nodules. (AR 339).
17          A bone density scan on April 15, 2014 showed osteoporosis; Plaintiff was at high
18   risk for fracture and needed more aggressive treatment. (AR 405, 408).
19          A CT of the chest on December 29, 2014 showed no significant change in the lung
20   nodules from the last scan two years prior. (AR 334).
21          On March 3, 2015 Plaintiff saw Dr. Siegel for bilateral thumb pain, worse on the
22   right. (AR 346). Plaintiff reported pain in wrists, numbness in hands, and loss of strength
23   and dexterity. Ibuprofen and carpal tunnel braces had some benefit but not complete
24   resolution of symptoms. The impression was osteoarthritis of the CMC joints and STT
25   joints, and Dr. Siegel suggested she change to a soft neoprene thumb brace.
26          A CT of the cervical spine on July 24, 2015 showed disc height loss consistent with
27   disc degeneration, spondylosis, no acute cervical spine fracture, COPD, and nonspecific
28   hazy biapical lung opacities consistent with atelectasis or infiltrates. (AR 458). A CT of


                                                 -6-
 1   the thoracic spine showed acute T4 vertebral body compression fracture, mild multilevel
 2   disc degeneration, and hazy opacities within the dependent aspect of each lung favoring
 3   atelectasis over infiltrate. (AR 459). A follow-up CT of the thoracic spine on August 18,
 4   2015 showed stable mild compression fracture of the T4 vertebral body, no new
 5   compression fracture, and mild degenerative changes throughout the thoracic spine. (AR
 6   466).
 7           Plaintiff saw Dr. Maltry on May 16, 2017 for a 1-year history of occasional pain
 8   and swelling in her left knee; she also reported an unstable left ankle. (AR 477). X-rays
 9   showed 75% thinning of the lateral joint space and modest irregularity patellofemoral joint
10   space. The impression was early osteoarthritis of the left knee and Plaintiff received an
11   injection.
12           Plaintiff saw Dr. Siegel on May 18, 2017 for pain in her hands, thumbs, and IP joints
13   of her fingers. (AR 476). On exam she had moderate to severe IP joint arthritis in both
14   hands, but could still make a near complete composite fist and extend the fingers fully; she
15   also had CMC arthritis. Dr. Siegel recommended a hand therapy program to improve
16   function, dexterity, and strength.
17           Plaintiff was seen at Alvernon Allergy & Asthma on December 11, 2017. (AR 49).
18   Her diagnoses were COPD, emphysema, severe persistent asthma, and allergic rhinitis.
19           Plaintiff saw Dr. Mark Rose in 2017 and 2018 for treatment of severe persistent
20   asthma and allergic rhinitis. (AR 31–41).
21           Plaintiff saw Dr. Todd Locher for a follow-up for mixed central and obstructive
22   sleep apnea on February 16, 2018 and was doing well with her CPAP machine. (AR 47).
23           B.     State Agency Physicians
24           At the initial disability determination level, Dr. Christopher Maloney opined that
25   Plaintiff could occasionally lift 20 pounds, frequently lift 10 pounds, and stand/walk and
26   sit 6 hours in an 8-hour workday. (AR 101). He noted that Plaintiff’s pulmonary conditions
27   were stable under prescribed medication and that her arthritis was being treated with
28   medication. (AR 102).


                                                 -7-
 1          On reconsideration, Dr. Jerry Dodson modified the light RFC to add a manipulative
 2   limitation to frequent bilateral handling and fingering, and avoid constant usage and
 3   gripping, based on Plaintiff’s arthritis. (AR 115).
 4          C.     Plaintiff’s Testimony
 5          On an Exertional Daily Activities form dated April 15, 2015, Plaintiff reported that
 6   she does daily household chores, prepares meals, laundry, and light yard work. (AR 228).
 7   She moves slowly, gets out of breath in less than a minute if she starts to move fast, needs
 8   to take breaks, and can only go for 3–4 hours at a slow pace. She can walk up to 2 miles in
 9   1 hour and 15 minutes if she goes slow but more likely will do 1 mile in 40–45 minutes.
10   She can probably lift up to 20 pounds but sometimes even a coffee cup is unbearable with
11   her wrists. (AR 229). She can clean for 3–4 hours then stops due to pain and fatigue and
12   cannot clean the house in one day. Plaintiff helps her husband with trimming and picking
13   up the yard and can use a hula hoe for 45 minutes. She takes 2–4 rest periods of 30 minutes
14   or longer a day.
15          At the hearing before the ALJ, Plaintiff testified that she stopped working mostly
16   due to shortness of breath. (AR 63). She was working at TMC discharging patients and by
17   the time she would walk to where she needed to go, she was out of breath and the patients
18   were concerned for her. It was very embarrassing for her so she quit. If she could do it
19   fairly slowly she would be ok, but she was typically in a hurry. (AR 64). Plaintiff stated
20   she’s had breathing difficulties her whole life and just tried to deal with it, but in 2010 her
21   symptoms started getting drastically worse. (AR 64–65).
22          Dr. Major has been her primary care physician for 11 years. (AR 65). She has
23   respiratory problems with her lungs, arthritis in her thoracic spine and both thumbs, and
24   osteoporosis, and fractured her thoracic spine in 2015. (AR 65). She has had back pain
25   since her late 20s but it’s progressively gotten worse. (AR 66). Her pain level is affected
26   by what she does so she tries not to do anything that causes pain, but when she raises her
27   elbows to a certain height it immediately pinches and then if she continues to do that the
28   pain gets worse and worse. (AR 70). Any physical activity like walking, mopping, or


                                                  -8-
 1   carrying groceries causes shortness of breath and tiredness, and she needs to sit down
 2   throughout the day to rest. (AR 66–67). Plaintiff has asthma attacks daily, sometimes
 3   several times a day. (AR 68). The pain in her hands and thumbs is severe and keeps her
 4   awake at night, and she gets cramping in her hands throughout the day and night. (AR 71).
 5   She wears thumb braces on both hands at night. Dr. Siegel recommended surgery but she
 6   uses her hands a lot and is worried about something going wrong. (AR 72). Plaintiff also
 7   has arthritis in her left knee and has difficulty standing in one place because of pain. (AR
 8   72). Her knee problems depend on how much she uses them; since she is not working, she
 9   tries to keep herself comfortable, limiting standing and walking and taking breaks, so a lot
10   of times she doesn’t have real strong pain. (AR 78). She takes one Tramadol in the morning,
11   which helps her knees and back but not her hands and thumbs. (AR 79–80).
12          In an average day, Plaintiff has 3–4 productive hours where she can be up doing
13   laundry, cooking, or cleaning, but she rests after 1 to 1.5 hours of activity. (AR 73–74). On
14   a bad day she would be sitting down for most of the day. (AR 74). She tries to be physically
15   active but cannot do aerobic exercise. (AR 74). Exercise is just walking and moving in the
16   house. (AR 79). She can sit for about an hour and stand for 40–45 minutes. (AR 75). She
17   can squat, bend, or stoop a few times but it’s problematic with her back and knee and if she
18   were packing to move it would be treacherous. (AR 75). Plaintiff used to be a horse person,
19   camp, and hunt but doesn’t do that much now, and can’t paint because it hurts and she
20   doesn’t have dexterity. (AR 76). She can work on the computer for an hour and then she
21   gets pain and pinching. (AR 77). Plaintiff disagreed with Dr. Major’s assessment that she
22   could work part-time. (AR 77).
23          D.     Vocational Testimony
24          At the hearing before the ALJ, Connie Guillory testified as a vocational expert. She
25   classified Plaintiff’s past work as follows: transitional care coordinator, light and skilled;
26   public relations representative, sedentary and skilled, but Plaintiff performed it at the light
27   level; utilization review coordinator, light and skilled; and retail sales clerk, light and
28   skilled. (AR 83).


                                                  -9-
 1          The ALJ asked Guillory to assume an individual with Plaintiff’s education and work
 2   experience who could perform light work with the following limitations: stand and walk 6
 3   out of 8 hours; sit 6 out of 8 hours; occasionally climb ladders, ropes, or scaffolds;
 4   frequently climb ramps and stairs, balance, and stoop; occasionally crouch, kneel, and
 5   crawl; handling and fingering can be performed frequently, bilaterally, and the work should
 6   avoid constant usage in gripping; and work should avoid concentrated exposure to fumes,
 7   chemicals, extremes in temperature, and work hazards such as unprotected heights and
 8   moving machinery. (AR 84). Guillory testified such a person could perform all of
 9   Plaintiff’s past jobs.
10          For the second hypothetical the ALJ reduced the handling and fingering and usage
11   in gripping to occasional, bilaterally. (AR 84–85). Guillory testified such a person could
12   not perform any of Plaintiff’s past jobs and that there would be no transferrable skills. (AR
13   85).
14          Guillory stated that the highest amount of time an employer would tolerate someone
15   being off task per day was 10 percent, and the highest amount of absenteeism would be
16   one day per month. (AR 85–86).
17          On questioning by Plaintiff’s attorney, Guillory stated that if Plaintiff were limited
18   to Dr. Major’s recommendation for only part-time sedentary work, 6 hours per day and 4
19   days per week, she could not do her past jobs because they were all full-time. (AR 88). If
20   the functional limitations assessed by Dr. Major were included, Plaintiff would not be able
21   to perform full-time work in the national economy. Further, if Plaintiff had to miss 4 days
22   per month due to disability and illness and if she had to rest and was off-task 10 percent of
23   the day or more, that would eliminate competitive employment. (AR 88–89).
24          E.      ALJ’s Findings
25          The ALJ found that Plaintiff had the severe impairments of chronic obstructive
26   pulmonary disorder (“COPD”) and osteoarthritis. (AR 16).
27          The ALJ found that Plaintiff’s statements concerning the intensity, persistence, and
28   limiting effects of her symptoms were not entirely consistent with the medical and other


                                                - 10 -
 1   evidence of record. (AR 18). The ALJ specifically found that Plaintiff’s statements were
 2   inconsistent because there were gaps in treatment apparently due to family commitments.
 3   (AR 18). The ALJ further noted that conditions of a long-term nature did not appear to
 4   have significantly worsened during the period at issue, that Plaintiff took limited
 5   medications by choice, that there were persistent reports of ongoing exercise, and that
 6   Plaintiff testified she earned an associate degree during the period at issue. (AR 18–19).
 7             The ALJ gave partial weight to treating physician Dr. Major’s opinion because it
 8   was not fully supported by the record as a whole or by his contemporaneous treatment
 9   notes, and because there were significant gaps in treatment. (AR 21–22).
10             The ALJ gave great weight to the non-examining state agency physician opinions
11   because their findings were consistent with the evidence available at hearing level. (AR
12   23).
13             The ALJ found that Plaintiff had the RFC to perform light work with the following
14   limitations: stand and walk 6 out of 8 hours; sit for 6 hours; occasionally climb ladders,
15   ropes, or scaffolds; frequently climb ramps and stairs, balance, and stoop; occasionally
16   crouch, kneel, and crawl; handling and fingering can be performed frequently, bilaterally,
17   and the work should avoid constant usage and gripping; and work should avoid
18   concentrated exposure to fumes, chemicals, extremes in temperature, and hazards such as
19   unprotected heights and moving machinery. (AR 17). The ALJ determined that Plaintiff
20   could perform her PRW as a coordinator of rehabilitation services, public relations director,
21   retail sales clerk, and utilization review coordinator as generally performed. (AR 23–24).
22   The ALJ therefore concluded that Plaintiff was not disabled. (AR 24).
23      III.      Standard of Review
24             The Commissioner employs a five-step sequential process to evaluate SSI and DIB
25   claims. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Heckler v. Campbell, 461
26   U.S. 458, 460–462 (1983). To establish disability the claimant bears the burden of showing
27   he (1) is not working; (2) has a severe physical or mental impairment; (3) the impairment
28   meets or equals the requirements of a listed impairment; and (4) the claimant’s RFC


                                                 - 11 -
 1   precludes him from performing his past work. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
 2   At Step Five, the burden shifts to the Commissioner to show that the claimant has the RFC
 3   to perform other work that exists in substantial numbers in the national economy. Hoopai
 4   v. Astrue, 499 F.3d 1071, 1074 (9th Cir. 2007). If the Commissioner conclusively finds the
 5   claimant “disabled” or “not disabled” at any point in the five-step process, she does not
 6   proceed to the next step. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
 7          Here, Plaintiff was denied at Step Four of the evaluation process. Step Four requires
 8   a determination of whether the claimant has sufficient RFC to perform past work. 20 C.F.R.
 9   §§ 404.1520(e), 416.920(e). RFC is defined as that which an individual can still do despite
10   her limitations. 20 C.F.R. §§ 404.1545, 416.945. A RFC finding is based on the record as
11   a whole, including all physical and mental limitations, whether severe or not, and all
12   symptoms. Social Security Ruling (SSR) 96-8p. If the ALJ concludes the claimant has the
13   RFC to perform past work, the claim is denied. 20 C.F.R. §§ 404.1520(f), 416.920(f).
14          The findings of the Commissioner are meant to be conclusive. 42 U.S.C. §§ 405(g),
15   1383(c)(3). The court may overturn the decision to deny benefits only “when the ALJ’s
16   findings are based on legal error or are not supported by substantial evidence in the record
17   as a whole.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001). As set forth in
18   42 U.S.C. § 405(g), “[t]he findings of the Secretary as to any fact, if supported by
19   substantial evidence, shall be conclusive.” Substantial evidence “means such relevant
20   evidence as a reasonable mind might accept as adequate to support a conclusion,”
21   Valentine, 574 F.3d at 690 (internal quotations and citations omitted), and is “more than a
22   mere scintilla, but less than a preponderance.” Aukland, 257 F.3d at 1035. The
23   Commissioner’s decision, however, “cannot be affirmed simply by isolating a specific
24   quantum of supporting evidence.” Sousa v. Callahan, 143 F.3d 1240, 1243 (9th Cir. 1998)
25   (citations omitted). “Rather, a court must consider the record as a whole, weighing both
26   evidence that supports and evidence that detracts from the Secretary’s conclusion.”
27   Aukland, 257 F.3d at 1035 (internal quotations and citations omitted).
28          The ALJ is responsible for resolving conflicts in testimony, determining credibility,


                                                - 12 -
 1   and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). “When
 2   the evidence before the ALJ is subject to more than one rational interpretation, [the court]
 3   must defer to the ALJ’s conclusion.” Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190,
 4   1198 (9th Cir. 2004). This is so because “[t]he [ALJ] and not the reviewing court must
 5   resolve conflicts in evidence, and if the evidence can support either outcome, the court may
 6   not substitute its judgment for that of the ALJ.” Matney v. Sullivan, 981 F.2d 1016, 1019
 7   (9th Cir. 1992) (citations omitted).
 8            Additionally, “[a] decision of the ALJ will not be reversed for errors that are
 9   harmless.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). The claimant bears the
10   burden to prove any error is harmful. McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011)
11   (citing Shinseki v. Sanders, 556 U.S. 396 (2009)). An error is harmless where it is
12   “inconsequential to the ultimate nondisability determination.” Molina v. Astrue, 674 F.3d
13   1104, 1115 (9th Cir. 2012) (citations omitted); see also Stout v. Comm’r Soc. Sec. Admin.,
14   454 F.3d 1050, 1055 (9th Cir. 2006). “[I]n each case [the court] look[s] at the record as a
15   whole to determine whether the error alters the outcome of the case.” Molina, 674 F.3d at
16   1115. In other words, “an error is harmless so long as there remains substantial evidence
17   supporting the ALJ’s decision and the error does not negate the validity of the ALJ’s
18   ultimate conclusion.” Id. (internal quotations and citations omitted). Finally, “[a] claimant
19   is not entitled to benefits under the statute unless the claimant is, in fact, disabled, no matter
20   how egregious the ALJ’s errors may be.” Strauss v. Comm’r Soc. Sec. Admin., 635 F.3d
21   1135, 1138 (9th Cir. 2011).
22      IV.      Discussion
23            Plaintiff argues that substantial evidence does not support the ALJ’s finding that
24   she performed her past relevant work at the sedentary level. Plaintiff further argues that the
25   ALJ erred in weighing treating physician Dr. Major’s opinion. Plaintiff requests that the
26   Court remand this matter for an award of benefits because she is clearly disabled at Step
27   Five of the sequential evaluation, or alternatively, remand this matter for rehearing to
28   reevaluate Dr. Major’s opinion.


                                                   - 13 -
 1          The Commissioner argues that the ALJ’s Step Four finding is supported by
 2   substantial evidence and that the ALJ reasonably analyzed Dr. Major’s opinion. The
 3   Commissioner further states that even if the ALJ did err, remand for an award of benefits
 4   would be inappropriate because the ALJ did not make an alternate finding at Step Five.
 5          The Court finds that the ALJ failed to provide legally sufficient reasons to discount
 6   Dr. Major’s opinion. This error impacted the ALJ’s RFC assessment and the hypotheticals
 7   posed to the VE, as well as the ALJ’s evaluation of Plaintiff’s subjective symptom
 8   testimony. Consequently, the error was not harmless because it ultimately impacted the
 9   ALJ’s Step Four nondisability finding. Because questions remain regarding whether in fact
10   Plaintiff was disabled within the meaning of the SSA during the relevant time period, the
11   Court finds that remand for further administrative proceedings is appropriate.3
12          A. Law
13          In weighing medical source opinions in Social Security cases, the Ninth Circuit
14   distinguishes among three types of physicians: (1) treating physicians, who actually treat
15   the claimant; (2) examining physicians, who examine but do not treat the claimant; and (3)
16   non-examining physicians, who neither treat nor examine the claimant. Lester v. Chater,
17   81 F.3d 821, 830 (9th Cir. 1995). “As a general rule, more weight should be given to the
18   opinion of a treating source than to the opinion of doctors who do not treat the claimant.”
19   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Lester, 81 F.3d at 830).
20   “Courts afford the medical opinions of treating physicians superior weight because these
21   physicians are in a better position to know plaintiffs as individuals, and because the
22   continuity of their treatment improves their ability to understand and assess an individual’s
23   medical concerns.” Potter v. Colvin, 2015 WL 1966715, at *13 (N.D. Cal. Apr. 29, 2015).
24   “While the opinion of a treating physician is thus entitled to greater weight than that of an
25   examining physician, the opinion of an examining physician is entitled to greater weight
26   than that of a non-examining physician.” Garrison, 759 F.3d at 1012.
27          Where a treating physician’s opinion is not contradicted by another physician, it
28   3
      Because the Court will remand this matter for further administrative proceedings on an
     open record, the Court declines to address the other issues raised by Plaintiff in her appeal.

                                                 - 14 -
 1   may be rejected only for “clear and convincing” reasons. Lester, 81 F.3d at 830. “If a
 2   treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ
 3   may only reject it by providing specific and legitimate reasons that are supported by
 4   substantial evidence. This is so because, even when contradicted, a treating or examining
 5   physician’s opinion is still owed deference and will often be entitled to the greatest weight
 6   . . . even if it does not meet the test for controlling weight.” Garrison, 759 F.3d at 1012
 7   (internal quotations and citations omitted). Specific, legitimate reasons for rejecting a
 8   physician’s opinion may include its reliance on a claimant’s discredited subjective
 9   complaints, inconsistency with the medical records, inconsistency with a claimant’s
10   testimony, or inconsistency with a claimant’s ADL. Tommassetti v. Astrue, 533 F.3d 1035,
11   1041 (9th Cir. 2008). “An ALJ can satisfy the substantial evidence requirement by setting
12   out a detailed and thorough summary of the facts and conflicting clinical evidence, stating
13   his interpretation thereof, and making findings. The ALJ must do more than state
14   conclusions. He must set forth his own interpretations and explain why they, rather than
15   the doctors’, are correct.” Id. However, “when evaluating conflicting medical opinions, an
16   ALJ need not accept the opinion of a doctor if that opinion is brief, conclusory, and
17   inadequately supported by clinical findings.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th
18   Cir. 2005). Finally, if the ALJ determines that the plaintiff’s subjective complaints are not
19   credible, this is a sufficient reason for discounting a physician’s opinion that is based on
20   those subjective complaints. Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th
21   Cir. 2009).
22          B. Analysis
23          Plaintiff argues that the ALJ erred by failing to provide clear and convincing reasons
24   to reject Dr. Major’s opinion that she could stand 3 hours total and walk 3 hours total, that
25   she could not perform full-time work, and that she had limitations on her ability to handle
26   and finger.
27          The ALJ gave partial weight to Dr. Major’s opinion because it was not fully
28


                                                - 15 -
 1   supported by the record as a whole or by his contemporaneous treatment notes.4 (AR 21–
 2   22). The Court finds that this was not a legally sufficient reason to discount Dr. Major’s
 3   opinion. First, the ALJ failed to cite to any specific record that contradicted Dr. Major’s
 4   opinion, and the Court cannot meaningfully review the ALJ’s reasoning with such a broad
 5   statement. While the Commissioner is not required to “discuss all evidence[,]” the
 6   Commissioner is required to “make fairly detailed findings in support of administrative
 7   decisions to permit courts to review those decisions intelligently” and “must explain why
 8   significant probative evidence has been rejected.” Vincent on Behalf of Vincent v. Heckler,
 9   739 F.2d 1393, 1394 (9th Cir. 1984) (emphasis in original) (internal quotations and citation
10   omitted).
11          Second, while the ALJ highlighted several of Dr. Major’s treatment notes indicating
12   normal findings, he also documented that Plaintiff had chronic pain and used Tramadol
13   daily, and the record reflects that while at times Plaintiff had improvements in her
14   conditions and functioning, she also consistently reported problems with pain and difficulty
15   breathing throughout the relevant period. While “[a] conflict between treatment notes and
16   a treating provider’s opinions may constitute an adequate reason to discredit the opinions
17   of a treating physician or another treating provider,” Ghanim v. Colvin, 763 F.3d 1154,
18   1161 (9th Cir. 2014), the ALJ may not manufacture a conflict by cherry-picking the
19   evidence to support a finding of non-disability. See Garrison, 759 F.3d at 1014 (ALJ
20   manufactured a conflict by identifying a few reports of improvement and then asserting,
21   without reference to any other treatment records, that provider’s opinion merited little
22   weight). And, “improved functioning while being treated and while limiting environmental
23   stressors does not always mean that a claimant can function effectively in a workplace.”
24   Garrison, 759 F.3d at 1017.
25          The ALJ also stated that there were significant gaps in treatment. (AR 22). While
26   there were several gaps in Plaintiff’s treatment by Dr. Major, Dr. Major’s notes indicate
27   that this was because Plaintiff had been busy caring for her husband, who was ill with
28   4
      The ALJ did not specify which portion(s) of the opinion she disagreed with, but she did
     not incorporate many of the limitations Dr. Major assessed into the RFC.

                                                - 16 -
 1   cancer,5 and because she spent much of her time living in the White Mountains, which
 2   made access to medical care intermittent. (AR 43, 364). The ALJ “‘must not draw any
 3   inferences about an individual’s symptoms and their functional effects from a failure to
 4   seek or pursue regular medical treatment without first considering any explanations that
 5   the individual may provide, or other information in the case record, that may explain
 6   infrequent or irregular medical visits or failure to seek medical treatment’. . .” Orn v.
 7   Astrue, 495 F.3d 625, 638 (9th Cir. 2007) (quoting SSR 96–7p at 7–8). And, despite the
 8   gaps in treatment, Dr. Major has a long-term history as Plaintiff’s primary care physician—
 9   Plaintiff testified at the hearing before the ALJ that Dr. Major has been her treating
10   physician for 11 years. (AR 65).
11          The ALJ’s weight finding ignores Plaintiff’s longstanding treatment relationship
12   with Dr. Major in favor of the state agency physicians who never even saw Plaintiff. See
13   20 C.F.R. § 404.1527(c). If the ALJ does not give the treating physician’s opinion
14   controlling weight, then the ALJ must evaluate any medical opinion according to the
15   requirements set out in 20 C.F.R. § 404.1527(c). Thus, in determining what weight to
16   afford Dr. Major’s opinion, the ALJ was required to consider (1) the frequency of
17   examination and the length, nature, and extent of the treatment relationship; (2) the
18   evidence in support of Dr. Major’s opinion; (3) the consistency of the opinion and the
19   record as a whole; (4) whether Dr. Major is a specialist; and (5) other factors that would
20   support or contradict Major’s opinion. “Generally, the longer a treating source has treated
21   [the claimant] and the more times [the claimant has] been seen by a treating source, the
22   more weight [the Commissioner] will give to the source’s medical opinion.” 20 C.F.R. §
23   404.1527(c)(2)(i). While the medical record is not extensive in this case, Dr. Major is
24   certainly in a better position to evaluate Plaintiff’s conditions and functional limitations
25   than the state agency reviewing physicians who never examined nor treated Plaintiff. See
26   Potter, 2015 WL 1966715 at *13; Garrison, 759 F.3d at 1012.
27          In sum, the Court finds that the ALJ erred by failing to set forth clear and convincing
28   5
      Dr. Chacko similarly noted he had not seen Plaintiff in 2 ½ years because she was caring
     for her husband with cancer. (AR 432).

                                                 - 17 -
 1   or specific and legitimate reasons supported by substantial evidence to assign partial weight
 2   to Dr. Major’s opinion. Further, the ALJ failed to address the factors set out in 20 C.F.R. §
 3   404.1527(c), particularly the frequency of examination and the length, nature, and extent
 4   of the treatment relationship, and the evidence in support of Dr. Major’s opinion. This error
 5   is not harmless because it affected the ALJ’s RFC assessment and the ultimate
 6   nondisability finding at Step Four. See Marsh v. Colvin, 792 F.3d 1170, 1172–74 (9th Cir.
 7   2015) (“a reviewing court cannot consider an error harmless unless it can confidently
 8   conclude that no reasonable ALJ, when fully crediting the testimony, could have reached
 9   a different disability determination.”). Accordingly, the Court finds that this matter should
10   be remanded for further administrative proceedings to reassess Dr. Major’s opinion and
11   continue the five-step sequential evaluation process.
12       V.    Remedy
13          A federal court may affirm, modify, reverse, or remand a social security case. 42
14   U.S.C. § 405(g). Absent legal error or a lack of substantial evidence supporting the ALJ’s
15   findings, this Court is required to affirm the ALJ’s decision. After considering the record
16   as a whole, this Court simply determines whether there is substantial evidence for a
17   reasonable trier of fact to accept as adequate to support the ALJ’s decision. Valentine, 574
18   F.3d at 690.
19          “‘[T]he decision whether to remand the case for additional evidence or simply to
20   award benefits is within the discretion of the court.’” Rodriguez v. Bowen, 876 F.2d 759,
21   763 (9th Cir. 1989) (quoting Stone v. Heckler, 761 F.2d 530, 533 (9th Cir. 1985)). “Remand
22   for further administrative proceedings is appropriate if enhancement of the record would
23   be useful.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004). Conversely, remand
24   for an award of benefits is appropriate where:
25                  (1) the record has been fully developed and further
                    administrative proceedings would serve no useful purpose; (2)
26                  the ALJ has failed to provide legally sufficient reasons for
                    rejecting evidence, whether claimant testimony or medical
27                  opinion; and (3) if the improperly discredited evidence were
                    credited as true, the ALJ would be required to find the claimant
28                  disabled on remand.


                                                 - 18 -
 1   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). “Even if those requirements are
 2   met, though, we retain ‘flexibility’ in determining the appropriate remedy.” Burrell v.
 3   Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014) (quoting Garrison, 759 F.3d at 1021).
 4          “[T]he required analysis centers on what the record evidence shows about the
 5   existence or non-existence of a disability.” Strauss v. Comm’r Soc. Sec. Admin., 635 F.3d
 6   1135, 1138 (9th Cir. 2011). “Administrative proceedings are generally useful where the
 7   record has not been fully developed, there is a need to resolve conflicts and ambiguities, or
 8   the presentation of further evidence may well prove enlightening in light of the passage of
 9   time.” Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014) (internal
10   quotations and citations omitted). “Where there is conflicting evidence, and not all essential
11   factual issues have been resolved, a remand for an award of benefits is inappropriate.” Id.
12   “In evaluating [whether further administrative proceedings would be useful, the Court
13   considers] whether the record as a whole is free from conflicts, ambiguities, or gaps,
14   whether all factual issues have been resolved, and whether the claimant’s entitlement to
15   benefits is clear under the applicable legal rules.” Id. at 1103–04. “This requirement will
16   not be satisfied if ‘the record raises crucial questions as to the extent of [a claimant’s]
17   impairment given inconsistencies between his testimony and the medical evidence in the
18   record,’ because ‘[t]hese are exactly the sort of issues that should be remanded to the
19   agency for further proceedings.’” Brow-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015)
20   (quoting Treichler, 775 F.3d at 1105).
21          Here, the Court finds remand for further administrative proceedings is appropriate.
22   The ALJ erred by failing to set forth legally sufficient reasons to assign only partial weight
23   to Dr. Major’s treating physician opinion. Consequently, issues remain regarding
24   Plaintiff’s RFC and her ability to perform work existing in significant numbers in the
25   national economy during the relevant time period. However, although Plaintiff’s conditions
26   may be considered severe, this Court offers no opinion as to whether Plaintiff is disabled
27   within the meaning of the Act. “The touchstone for an award of benefits is the existence of
28   a disability, not the agency’s legal error.” Brown-Hunter, 806 F.3d at 495. Plaintiff’s RFC


                                                 - 19 -
 1   and subjective symptom testimony are best reassessed in consideration of the entire record,
 2   and on remand the ALJ shall give further consideration to all of the previously submitted
 3   medical testimony and lay testimony and continue the sequential evaluation process to
 4   determine whether Plaintiff is in fact disabled. Additionally, the ALJ is required to consider
 5   all of Plaintiff’s alleged impairments, whether severe or not, in the assessment on remand.
 6   SSR 86–8p, 1996 WL 374184, at *5 (“In assessing RFC, the adjudicator must consider
 7   limitations imposed by all of an individual’s impairments, even those that are not
 8   ‘severe.’”).
 9          “Viewing the record as a whole [this Court] conclude[s] that Claimant may be
10   disabled. But, because the record also contains cause for serious doubt, [the Court]
11   remand[s] . . . to the ALJ for further proceedings on an open record.” Burrell, 775 F.3d at
12   1142. The Court expresses no view as to the appropriate result on remand.
13      VI.     Conclusion
14          In light of the foregoing, IT IS HEREBY ORDERED that the Commissioner’s
15   decision is remanded back to an ALJ on an open record with instructions to issue a new
16   decision regarding Plaintiff’s eligibility for disability insurance benefits. The Clerk of
17   Court shall enter judgment accordingly and close its file on this matter.
18          Dated this 9th day of September, 2019.
19
20
21
22
23
24
25
26
27
28


                                                 - 20 -
